Citation Nr: 0606706	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for tinea 
versicolor, pseudofolliculitis barbae, and urticaria, 
currently evaluated as noncompensable.

2.  Entitlement to a higher initial evaluation for chronic 
low back strain, currently evaluated as noncompensable.

3.  Entitlement to a higher initial evaluation for residuals 
of a neck injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for residuals of a left 
knee injury.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision.

The veteran requested a hearing in his notice of disagreement 
and VA Form 9, but he did not appear for the scheduled 
hearing.  Consequently, his request for a hearing has been 
considered withdrawn.  38 C.F.R. § 20.704(d) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized the rating issues on 
appeal as set forth on the title page.

The Board remanded these issues in February 2004, and again 
in October 2004.  The principal reason for the February 2004 
remand was to afford the veteran additional VA examinations.  
The veteran was notified of scheduled examinations, but he 
did not report for them.  No good cause for failing to appear 
was shown.  Consequently, the Board will decide the claims 
based on the evidence of record.  38 C.F.R. §  3.655 (2005).


FINDINGS OF FACT

1.  The veteran's tinea versicolor, pseudofolliculitis barbae 
and urticaria is evidenced by subjective complaints, but no 
objective findings of a current rash.

2.  The veteran's chronic low back strain is evidenced by 
full range of motion, no pain on motion or palpation, and 
normal x-rays.

3.  The veteran's residuals of a neck injury are evidenced by 
no pain on palpation, and full range of motion with pain at 
the end point of flexion and right and left rotation.

4.  The veteran does not have residuals of a left ankle 
injury that are attributable to his military service.

5.  The veteran does not have residuals of a left knee injury 
that are attributable to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tinea 
versicolor, pseudofolliculitis barbae and urticaria have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7825 (2005). 

2.  The criteria for a compensable rating for chronic low 
back strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a neck injury have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).

4.  The veteran does not have residuals of a left ankle 
injury that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

5.  The veteran does not have residuals of a left knee injury 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The RO granted service connection for what has variously been 
identified as tinea versicolor, pseudofolliculitis barbae, 
and urticaria.  The RO also granted service connection for a 
chronic low back strain and a neck injury.  Except for the 
neck injury, which was assigned a 10 percent evaluation, the 
service-connected disabilities were assigned noncompensable 
evaluations.  The RO denied service connection for residuals 
of a left ankle injury and left knee injury because it found 
that the evidence did not show a current disability.

The veteran's service medical records (SMRs) show a single 
complaint of a sprained left ankle in July 1993 following a 
jump from a truck.  X-ray examination was termed 
"negative," and a sprain was diagnosed.  After the 
complaint was resolved, there was no further treatment of the 
veteran's left ankle.  There is no report of the veteran's 
separation examination of record, but the report of a May 
1994 periodic examination shows no abnormalities related to 
the left ankle.  The veteran was afforded a VA medical 
examination given in February 2002.  On examination, the 
examiner found the left ankle had full range of motion 
without fusion or pain to palpation.  The veteran could walk 
on his heels and toes, and could do deep knee bends.  X-ray 
examination results were not reported.  

The veteran's SMR also shows a single complaint, in July 
1999, related to his left knee.  The veteran complained of 
pain in the left knee with running and walking.  The knee was 
treated with ice packs and Motrin.  The SMR contains no other 
reports of complaints regarding the left knee.  At his 
February 2002 VA examination, as noted, the veteran could 
walk on his heels and toes, and could do deep knee bends.  
The only abnormality noted by the examiner was positive 
bilateral crepitus with active range of motion of the knee 
joints.  X-ray examination of the left knee was reported as 
normal.

The veteran's SMRs show complaints of rashes beginning in 
February 1992, with another complaint in May 1992.  At the 
veteran's February 2002 VA examination, the veteran averred 
that a rash began while serving in Bosnia in 1996.  He 
reported that, if he is not taking his medication, a rash 
could involve his entire body except for his face, palms, and 
soles of his feet.  The veteran described the rash as a fine, 
red, whelp-like bump that is very pruritic.  He denied any 
scabbing, scaling, or weeping with the rash.  On examination, 
the examiner noted there was no current evidence of a rash.  

The examiner noted that the veteran had normal posture and 
gait.  The examiner also reported full range of motion 
throughout all joints, and equal 5/5 strength in the upper 
and lower extremities, with no muscle atrophy.  The cervical 
spine produced pain at the end points of flexion and right 
and left rotation.  There was no pain on palpation to the 
cervical spine.  The veteran reported what he described as a 
"spasm feeling" with full forward flexion and right and 
left rotation; the spasm was relieved with full extension.  
The examiner reported no spasms or atrophy of the lumbar 
spine, and there was no pain reported associated with the 
lumbar spine, either on palpation or with motion.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, as here, a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a disability that is listed in the Rating 
Schedule.  38 C.F.R. § 4.20 (2005).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's skin 
rash, neck, and low back strain claims as claims for higher 
evaluations of original awards, effective from the date of 
award of service connection, in this case March 4, 2001.  

A.  Skin rash

The veteran's skin rash has been variously described as tinea 
versicolor, pseudofolliculitis barbae, and urticaria.  It was 
evaluated by analogy to the rating criteria listed at 
Diagnostic Code 7806, eczema.  38 C.F.R. § 4.118 (2002).  
Dermatitis or eczema is rated utilizing the criteria listed 
at 38 C.F.R. § 4.118, Diagnostic Code 7806.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities found at 38 C.F.R. Part 4 
(2002), including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  (The veteran was notified of 
the change in criteria by way of the supplemental statement 
of the case (SSOC) that was issued in October 2005.)  In 
evaluating the veteran's skin rash claim, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the new 
criteria can be applicable no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.  

Under the criteria in effect prior to August 30, 2002 (old 
criteria), a non-compensable evaluation is for application 
with slight, if any, exfoliation, exudation, or itching, if 
on a nonexposed surface or small area.  A 10 percent 
evaluation is assigned for exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  Here, as noted, the 
February 2002 VA examiner found no current evidence of a 
rash.  With no evidence of a current rash, a compensable 
evaluation under the old criteria is not warranted.

The rating criteria effective August 30, 2002 (new criteria) 
provide for a noncompensable evaluation for dermatitis or 
eczema when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).  Again, the February 2002 VA examiner found no 
current evidence of a rash, and a compensable evaluation is 
thus not warranted under the new Diagnostic Code 7806..

The new criteria also includes diagnostic codes for 
additional specific diseases of the skin, including 
urticaria, which is evaluated utilizing Diagnostic Code 7825.  
Id.  Under Diagnostic Code 7825, a 10 percent rating is for 
application when there are recurrent episodes occurring at 
least four times during the past 12-month period, and the 
urticaria is responding to treatment with antihistamines or 
sympathomimetics.  The veteran told his February 2002 
examiner that he had been taking a daily antihistamine since 
the rash first appeared.  However, there is no evidence of 
recurrent episodes occurring at least four times during the 
past 12 months.  As noted, the veteran did not appear for 
examinations scheduled in March 2004.  The only reports of 
medical treatment that are of record are in-service treatment 
records, and a single, unrelated, post-service visit to an 
emergency room in September 2001.  None is helpful in 
determining if the veteran has had recurrent episodes 
occurring at least four times during the past?or any?12-month 
period.  

In sum, with no objective evidence of a current rash, and 
with no showing of recurring episodes of urticaria, a 
compensable evaluation is not warranted for the veteran's 

DOCKET NO.  03-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for tinea 
versicolor, pseudofolliculitis barbae, and urticaria, 
currently evaluated as noncompensable.

2.  Entitlement to a higher initial evaluation for chronic 
low back strain, currently evaluated as noncompensable.

3.  Entitlement to a higher initial evaluation for residuals 
of a neck injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for residuals of a left 
knee injury.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision.

The veteran requested a hearing in his notice of disagreement 
and VA Form 9, but he did not appear for the scheduled 
hearing.  Consequently, his request for a hearing has been 
considered withdrawn.  38 C.F.R. § 20.704(d) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized the rating issues on 
appeal as set forth on the title page.

The Board remanded these issues in February 2004, and again 
in October 2004.  The principal reason for the February 2004 
remand was to afford the veteran additional VA examinations.  
The veteran was notified of scheduled examinations, but he 
did not report for them.  No good cause for failing to appear 
was shown.  Consequently, the Board will decide the claims 
based on the evidence of record.  38 C.F.R. §  3.655 (2005).


FINDINGS OF FACT

1.  The veteran's tinea versicolor, pseudofolliculitis barbae 
and urticaria is evidenced by subjective complaints, but no 
objective findings of a current rash.

2.  The veteran's chronic low back strain is evidenced by 
full range of motion, no pain on motion or palpation, and 
normal x-rays.

3.  The veteran's residuals of a neck injury are evidenced by 
no pain on palpation, and full range of motion with pain at 
the end point of flexion and right and left rotation.

4.  The veteran does not have residuals of a left ankle 
injury that are attributable to his military service.

5.  The veteran does not have residuals of a left knee injury 
that are attributable to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tinea 
versicolor, pseudofolliculitis barbae and urticaria have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7825 (2005). 

2.  The criteria for a compensable rating for chronic low 
back strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a neck injury have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).

4.  The veteran does not have residuals of a left ankle 
injury that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

5.  The veteran does not have residuals of a left knee injury 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The RO granted service connection for what has variously been 
identified as tinea versicolor, pseudofolliculitis barbae, 
and urticaria.  The RO also granted service connection for a 
chronic low back strain and a neck injury.  Except for the 
neck injury, which was assigned a 10 percent evaluation, the 
service-connected disabilities were assigned noncompensable 
evaluations.  The RO denied service connection for residuals 
of a left ankle injury and left knee injury because it found 
that the evidence did not show a current disability.

The veteran's service medical records (SMRs) show a single 
complaint of a sprained left ankle in July 1993 following a 
jump from a truck.  X-ray examination was termed 
"negative," and a sprain was diagnosed.  After the 
complaint was resolved, there was no further treatment of the 
veteran's left ankle.  There is no report of the veteran's 
separation examination of record, but the report of a May 
1994 periodic examination shows no abnormalities related to 
the left ankle.  The veteran was afforded a VA medical 
examination given in February 2002.  On examination, the 
examiner found the left ankle had full range of motion 
without fusion or pain to palpation.  The veteran could walk 
on his heels and toes, and could do deep knee bends.  X-ray 
examination results were not reported.  

The veteran's SMR also shows a single complaint, in July 
1999, related to his left knee.  The veteran complained of 
pain in the left knee with running and walking.  The knee was 
treated with ice packs and Motrin.  The SMR contains no other 
reports of complaints regarding the left knee.  At his 
February 2002 VA examination, as noted, the veteran could 
walk on his heels and toes, and could do deep knee bends.  
The only abnormality noted by the examiner was positive 
bilateral crepitus with active range of motion of the knee 
joints.  X-ray examination of the left knee was reported as 
normal.

The veteran's SMRs show complaints of rashes beginning in 
February 1992, with another complaint in May 1992.  At the 
veteran's February 2002 VA examination, the veteran averred 
that a rash began while serving in Bosnia in 1996.  He 
reported that, if he is not taking his medication, a rash 
could involve his entire body except for his face, palms, and 
soles of his feet.  The veteran described the rash as a fine, 
red, whelp-like bump that is very pruritic.  He denied any 
scabbing, scaling, or weeping with the rash.  On examination, 
the examiner noted there was no current evidence of a rash.  

The examiner noted that the veteran had normal posture and 
gait.  The examiner also reported full range of motion 
throughout all joints, and equal 5/5 strength in the upper 
and lower extremities, with no muscle atrophy.  The cervical 
spine produced pain at the end points of flexion and right 
and left rotation.  There was no pain on palpation to the 
cervical spine.  The veteran reported what he described as a 
"spasm feeling" with full forward flexion and right and 
left rotation; the spasm was relieved with full extension.  
The examiner reported no spasms or atrophy of the lumbar 
spine, and there was no pain reported associated with the 
lumbar spine, either on palpation or with motion.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, as here, a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a disability that is listed in the Rating 
Schedule.  38 C.F.R. § 4.20 (2005).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's skin 
rash, neck, and low back strain claims as claims for higher 
evaluations of original awards, effective from the date of 
award of service connection, in this case March 4, 2001.  

A.  Skin rash

The veteran's skin rash has been variously described as tinea 
versicolor, pseudofolliculitis barbae, and urticaria.  It was 
evaluated by analogy to the rating criteria listed at 
Diagnostic Code 7806, eczema.  38 C.F.R. § 4.118 (2002).  
Dermatitis or eczema is rated utilizing the criteria listed 
at 38 C.F.R. § 4.118, Diagnostic Code 7806.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities found at 38 C.F.R. Part 4 
(2002), including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  (The veteran was notified of 
the change in criteria by way of the supplemental statement 
of the case (SSOC) that was issued in October 2005.)  In 
evaluating the veteran's skin rash claim, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the new 
criteria can be applicable no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.  

Under the criteria in effect prior to August 30, 2002 (old 
criteria), a non-compensable evaluation is for application 
with slight, if any, exfoliation, exudation, or itching, if 
on a nonexposed surface or small area.  A 10 percent 
evaluation is assigned for exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  Here, as noted, the 
February 2002 VA examiner found no current evidence of a 
rash.  With no evidence of a current rash, a compensable 
evaluation under the old criteria is not warranted.

The rating criteria effective August 30, 2002 (new criteria) 
provide for a noncompensable evaluation for dermatitis or 
eczema when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).  Again, the February 2002 VA examiner found no 
current evidence of a rash, and a compensable evaluation is 
thus not warranted under the new Diagnostic Code 7806..

The new criteria also includes diagnostic codes for 
additional specific diseases of the skin, including 
urticaria, which is evaluated utilizing Diagnostic Code 7825.  
Id.  Under Diagnostic Code 7825, a 10 percent rating is for 
application when there are recurrent episodes occurring at 
least four times during the past 12-month period, and the 
urticaria is responding to treatment with antihistamines or 
sympathomimetics.  The veteran told his February 2002 
examiner that he had been taking a daily antihistamine since 
the rash first appeared.  However, there is no evidence of 
recurrent episodes occurring at least four times during the 
past 12 months.  As noted, the veteran did not appear for 
examinations scheduled in March 2004.  The only reports of 
medical treatment that are of record are in-service treatment 
records, and a single, unrelated, post-service visit to an 
emergency room in September 2001.  None is helpful in 
determining if the veteran has had recurrent episodes 
occurring at least four times during the past?or any?12-month 
period.  

In sum, with no objective evidence of a current rash, and 
with no showing of recurring episodes of urticaria, a 
compensable evaluation is not warranted for the veteran's 
skin rash under either the old or the new rating criteria.  

B.  Low back strain

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The first of 
these, effective September 23, 2002, involve only changes to 
the rating of intervertebral disc syndrome (IVDS), rating 
this disability based on the occurrence of incapacitating 
episodes.  Since these changes involve only IVDS, which the 
veteran does not have, those interim changes need not be 
addressed in deciding this case.  Because both sets of 
changes became effective during the pendency of the claim, 
the Board must determine whether the revised version is more 
favorable to the veteran.  See VAOPGCPREC 7-2003.  However, 
even if the Board finds the revised version more favorable, 
the reach of the new criteria can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000.  (The 
veteran was notified of the change in criteria by way of the 
SSOC that was issued in April 2004.)

Under the old criteria, the veteran's low back strain was 
evaluated utilizing Diagnostic Code 5295.  38 C.F.R. § 4.71a 
(2002).  Under Diagnostic Code 5295, a non-compensable 
evaluation is for application when there are slight 
subjective symptoms only.  A 10 percent rating is for 
application when there is characteristic pain on motion.  
Here, the Board finds that the veteran's symptoms more nearly 
approximate the criteria required for the noncompensable 
rating currently assigned.  The veteran's February 2002 VA 
examiner noted that the veteran had full range of motion 
throughout all joints.  There was no pain on palpation, no 
spasms or atrophy, and no pain reported on motion of the 
lumbar spine.  A higher evaluation under any other of the 
diagnostic codes found in the old criteria would require 
residuals of fractured vertebra, ankylosis of the spine, or 
limitation of motion of the lumbar spine, none of which is 
shown by the evidence of record.  

The schedule for rating spine disabilities was changed 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  Under the new General 
Rating Formula for Diseases and Injuries of the Spine (new 
criteria), a 10 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.

Here, as noted, the most recent medical evaluation showed 
that the veteran had full range of motion of the lumbar spine 
without pain either on motion or on palpation.  In 
determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  Here, 
the effects of pain on use and functional loss did not come 
into play in assessing the range of motion of the veteran's 
lumbar spine because the veteran experienced no pain on 
motion in the lumbar spine.  In sum, the veteran's low back 
strain more closely approximates the non-compensable 
evaluation currently awarded, and an increase is therefore 
not warranted.  

C.  Neck injury

As noted, the criteria for evaluating the spine, including 
the cervical spine, have changed in the course of this 
veteran's appeal.  Under the old criteria, the veteran's neck 
injury was evaluated utilizing Diagnostic Code 5290, 
limitation of motion of the cervical spine.  38 C.F.R. §  
4.71a (2002).  Under Diagnostic Code 5290, a 10 percent 
rating is for application when there is slight limitation of 
motion of the cervical spine.  A 20 percent evaluation is for 
application when there is moderate limitation of motion of 
the cervical spine.  Here, the evidence shows that there was 
no pain on palpation to the cervical spine.  The veteran's 
cervical spine produced pain only at the end point of flexion 
and right and left rotation.  The veteran reported what he 
described as a "spasm feeling" with full forward flexion 
and right and left rotation, and the spasm was relieved with 
full extension.  The Board finds that this evidence more 
nearly approximates the criteria for a 10 percent rating for 
slight limitation of motion of the cervical spine.  The Board 
notes that pain was evidenced only at the very end point of 
flexion and rotation.  See DeLuca, supra.  As there is no 
evidence that the veteran's range of motion is more than 
slightly impacted by pain at the end points, a higher 
evaluation for moderate limitation of motion is not 
warranted.  

As for the new criteria, a 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a 
(2005).  None of these problems has been shown.  As reported 
above, the veteran's neck has relatively normal motion with 
only some pain at extremes, and he does not experience spasm 
so severe as to cause any of the listed problems.  Even when 
taking into account his pain and associated functional loss, 
there is no suggestion that functional debility comes close 
to approximating the limits of motion contemplated by the 20 
percent rating.  Id.  

D.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, while there are references in the veteran's SMRs to a 
one-time left ankle sprain and a one-time left knee 
complaint, there is no evidence of a current disability.  The 
February 2002 VA examiner noted that the left ankle had full 
range of motion without fusion or pain to palpation.  The 
veteran could walk on his heels and toes, and could do deep 
knee bends.  Gait was reported as normal.  X-ray examination 
results for the left ankle were not reported, but x-rays of 
the left knee were reported as normal.  The only abnormality 
noted by the examiner was positive bilateral crepitus with 
active range of motion of the knee joints.  Crepitus, by 
itself, is a sign or symptom, and not a diagnosis of disease.  
Without evidence of a current disability, the analysis ends, 
and service connection must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The veteran does not have a 
current left ankle disability or left knee disability 
traceable to disease or injury incurred in or aggravated 
during active military service.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2001, and in follow-up notifications dated in February 2004 
and May 2005.  (Although the notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO also specifically requested 
that the veteran provide any medical records he had 
pertaining to his claims.  The RO also provided a statement 
of the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.   As 
noted, the veteran was apprised of the changes in the 
criteria for evaluating disabilities of both the spine and 
the skin.  The Board notes that the veteran never responded 
to several requests for additional evidence.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records.  The veteran was scheduled for 
personal hearings at both the RO and before a member of the 
Board, but failed to appear for either.  The veteran also 
failed to report for scheduled examinations, the results of 
which may have advanced his claims.  VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to a higher initial evaluation for tinea 
versicolor, pseudofolliculitis barbae, and urticaria is 
denied.

Entitlement to a higher initial evaluation for chronic low 
back strain is denied.

Entitlement to a higher initial evaluation for residuals of a 
neck injury is denied.

Entitlement to service connection for residuals of a left 
ankle injury is denied.

Entitlement to service connection for residuals of a left 
knee injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


